Citation Nr: 0217408	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to 
September 1960.  The veteran died in January 2001; the 
appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating action by which the RO 
denied, inter alia, the claim on appeal.  The appellant was 
sent notice of that decision later that same month.  A 
notice of disagreement was received in September 2001 and a 
statement of the case was issued in February 2002.  A 
substantive appeal was received from the appellant in 
February 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  At the time of the veteran's death in January 2001, 
service connection was in effect for amputation left little 
finger and distal 2/3 left 5th metacarpal bone, residuals 
fracture 5th metacarpal, evaluated as 20 percent disabling.  
There was no claim for service connection pending before VA 
at the time of his death.

3.  The veteran's death certificate lists his cause of death 
as congestive heart failure, due to or as a consequence of 
arteriosclerotic heart disease/chronic obstructive pulmonary 
disease.  

4.  There is no competent and probative evidence of a nexus 
between the veteran's death and either service or a service-
connected disability.  

CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1112, 1310, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.310, 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the July 2001 rating decision and February 
2002 statement of the case the appellant and her 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO 
letters of May and July 2001) have been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
May 2001 letter, the RO not only informed the appellant and 
her representative of the notice and duty to assist 
provisions of the VCAA, but what the evidence had to show to 
establish entitlement for service connection, what medical 
and other evidence the RO would obtain and what information 
or evidence the appellant could provide in support of the 
claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The Board notes that 
neither the appellant nor her representative has identified, 
and the record does not otherwise suggest, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

The Board finds that the duty to assist under 38 U.S.C.A. 
§ 5103A does not require that VA obtain a medical opinion 
because, as will be explained further, there is no competent 
evidence that the veteran's death may be associated with 
service or a service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The Board also finds that all necessary development has been 
accomplished.  The appellant initially requested a personal 
hearing, but later withdrew that request.  The RO has 
undertaken reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate her claim, to include notifying her of the type 
of evidence necessary to substantiate her claim.  
Significantly, neither the appellant nor her representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Under these circumstances, the Board finds 
that adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The appellant essentially contends that the service 
connection is warranted for the veteran's death because he 
was in receipt of compensation for a service-connected 
disability at the time of his death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).

After careful review of the evidence of record in light of 
the above-referenced criteria, the Board finds that the 
criteria for service connection for the cause of the 
veteran's death have not been met.

The veteran died at home in January 2001.  The death 
certificate listed the immediate cause of death as 
congestive heart failure, due to or as a consequence of 
arteriosclerotic heart disease/chronic obstructive pulmonary 
disease.  An autopsy was not performed.  

At the time of the veteran's death, service connection was 
in effect for amputation left little finger and distal 2/3 
left 5th metacarpal bone, residuals fracture 5th metacarpal, 
evaluated as 20 percent disabling.  There was no claim for 
service connection pending before VA at the time of his 
death. 

Service medical records are negative for any findings or 
complaints referable to a heart condition or COPD.  The 
report of a September 1960 separation examination noted 
normal clinical evaluations of the heart and lungs; no 
pertinent defects or diagnoses were noted.  

VA outpatient treatment records associated with the claims 
folder include entries referable to treatment for 
hypertension and glaucoma.  In February 1996, the veteran 
suffered an acute inferior wall myocardial infarction.  A 
hospital summary noted diagnoses of coronary artery disease, 
atherosclerotic heart disease and hypertension.  There are 
no findings or complaints referable to the service-connected 
left-hand disability.  Post-service medical records reflect 
no findings that are relevant to the veteran's death, and no 
medical evidence that in any way relates the veteran's death 
to the service-connected left hand disability, as the 
appellant claims.  

The Board has considered the appellant's assertions; 
however, as layperson without the appropriate medical 
training or expertise, the appellant is not competent to 
render a probative opinion on a medical matter, such as the 
cause of the veteran's death, or the etiology of a 
disability resulting in the cause of death.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  Hence, the appellant cannot support 
her claim through her assertions, alone.  Rather, in order 
for her to prevail in the current appeal, the record must 
include medical evidence to support the claim.  However, the 
appellant has neither presented, nor alluded to the 
existence of medical evidence even suggesting a relationship 
between the veteran's death and either service or a service-
connected disability.  As noted hereinabove, in the absence 
of such evidence, the Board finds that the duty to assist 
does not include obtaining a medical nexus opinion.  See 
38 U.S.C.A. § 5103A(d)(2);Charles,  16 Vet. App. at 370, 
375.  

Under the circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death, 
claimed as due to service-connected disability, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine, but finds that the evidence neither supports a 
finding that, nor is in relative equipoise on the question 
of whether, there exists any relationship between the 
veteran's death and either service or a service-connected 
disability.  Accordingly, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

